     Case 3:12-cv-08176-SMM Document 166 Filed 12/18/19 Page 1 of 4



 1   Anna M. Seidman, D.C. Bar # 417091*
 2   Jeremy E Clare, D.C. Bar # 1015688*
     Safari Club International
 3   501 2nd Street N.E.
 4   Washington, D. C. 20002
     aseidman@safariclub.org
 5
     jclare@safariclub.org
 6   Telephone: (202) 543-8733
 7   Facsimile: (202) 403-2244
 8   Counsel for Defendant-Intervenor
 9   Safari Club International
     *Pro Hac Vice
10
11                  IN THE UNITED STATES DISTRICT COURT
12                      FOR THE DISTRICT OF ARIZONA
13   Center for Biological Diversity; Sierra     No. CV-12-8176-PCT-SMM
14   Club; and Grand Canyon Wildlands
     Council,
15
                                                 NOTICE OF
16   Plaintiffs,                                 SUBSTITUTION OF
17                                               COUNSEL IN SAME
     v.                                          FIRM FOR SAFARI
18                                               CLUB INTERNATIONAL
19   United States Forest Service,
20
     Defendant,

21   and
22
     National Rifle Association, Safari Club
23
     International,
24
25   Defendant-Intervenors.

26
27
28

                                       1
                   NOTICE OF SUBSTITUTION OF COUNSEL FOR SCI
      Case 3:12-cv-08176-SMM Document 166 Filed 12/18/19 Page 2 of 4



 1         Pursuant to LRCiv. 83.3(b)(4), notice is hereby given that Jeremy E. Clare is
 2
     being substituted for Anna M. Seidman, currently listed as counsel for Defendant-
 3
 4   Intervenor Safari Club International. Mr. Clare’s current mailing address and
 5
     email address are:
 6
 7         Jeremy Clare
           Safari Club International
 8         501 2nd Street N.E.
 9         Washington, D.C. 2002
           jclare@safariclub.org
10
11         Mr. Clare has already entered his appearance as counsel for Safari Club
12
     International in this case.
13
14   Dated: December 18, 2019.
15
                                           Respectfully Submitted,
16
17                                         /s/ Anna M. Seidman
18                                         Anna M. Seidman
                                           D.C. Bar # 417091*
19                                         Jeremy E Clare
20                                         D.C. Bar # 1015688*
                                           Safari Club International
21
                                           501 2nd Street N.E.
22                                         Washington, D. C. 20002
23                                         aseidman@safariclub.org
                                           jclare@safariclub.org
24                                         Telephone: (202)-543-8733
25                                         Facsimile: (202)-403-2244
26
                                           Counsel for Defendant-Intervenor Safari
27                                         Club International
28                                         *Pro Hac Vice

                                         2
                     NOTICE OF SUBSTITUTION OF COUNSEL FOR SCI
     Case 3:12-cv-08176-SMM Document 166 Filed 12/18/19 Page 3 of 4



 1   CERTIFICATE OF SERVICE
 2
           I hereby certify that on this 18th day of December, 2019, I electronically
 3
 4   transmitted the foregoing Notice of Substitution of Counsel to the Clerk’s Office

 5   using the CM/ECF System for filing and transmittal of a Notice of Electronic
 6
     Filing to the following CM/ECF registrants:
 7
 8   Adam F Keats                                  Michael Charles Augustini
 9   Center for Biological Diversity               US Dept of Justice
     351 California St., Ste. 600                  PO Box 23986
10   San Francisco, CA 94104                       Washington, DC 20026-3986
11   415-436-9682                                  202-616-6519
     Fax: 415-436-9683                             Fax: 202-514-8865
12
     akeats@centerforfoodsafety.org                Michael.Augustini@usdoj.gov
13   Attorney for Plaintiffs                       Attorney for U.S. Forest Service
14
     Kevin M Cassidy                               Carl Dawson Michel
15   Earthrise Law Center                          Michel & Associates PC
16   Lewis & Clark Law School                      180 E Ocean Blvd., Ste. 200
     P.O. Box 445                                  Long Beach, CA 90802
17
     Norwell, MA 02061                             562-216-4444
18   781-659-1696                                  Fax: 562-216-4445
19   cassidy@lclark.edu                            cmichel@michelandassociates.com
     Attorney for Plaintiffs                       Attorney for National Rifle Assoc.
20
21   Allison Michelle LaPlante                     Scott M Franklin
22
     Earthrise Law Center - Portland OR            Michel & Associates PC
     Lewis & Clark Law School                      180 E Ocean Blvd., Ste. 200
23   10015 SW Terwilliger Blvd.                    Long Beach, CA 90802
24   Portland, OR 97219                            562-216-4444
     503-768-6894                                  Fax: 562-216-4445
25   Fax: 503-768-6642                             sfranklin@michellawyers.com
26   laplante@lclark.edu                           Attorney for National Rifle Assoc.
27
     Attorney for Plaintiffs

28

                                        3
                    NOTICE OF SUBSTITUTION OF COUNSEL FOR SCI
     Case 3:12-cv-08176-SMM Document 166 Filed 12/18/19 Page 4 of 4



 1   William Lee Smith                          Fax: 602-916-5686
 2   Michel & Associates PC                     rbillingsley@fclaw.com
     180 E Ocean Blvd., Ste. 200                Attorney for NSSF Inc.
 3   Long Beach, CA 90802
 4   662-216-4444                               Lawrence G Keane
     Fax: 662-216-4445                          National Shooting Sports Foundation
 5
     lsmith@michelandassociates.com             Incorporated
 6   Attorney for National Rifle Assoc.         11 Mile Hill Rd.
 7                                              Newtown, CT 06470-2359
     Norman D James                             203-426-1320
 8   Fennemore Craig PC - Phoenix, AZ           Fax: 203-426-7182
 9   3003 N Central Ave., Ste. 2600             lkeane@nssf.org
     Phoenix, AZ 85012                          Attorney for NSSF Inc.
10
     602-916-5000
11   Fax: 602-916-5546                          Leo John LeSueur
12   njames@fclaw.com                           Office of the Attorney General -
     Attorney for National Shooting Sports      Phoenix
13   Foundation Inc.                            2005 N Central Ave.
14                                              Phoenix, AZ 85004-1592
     Rhett Anthony Billingsley                  602-542-0640
15
     Fennemore Craig PC - Phoenix, AZ           Fax: 602-542-4377
16   2394 E Camelback Rd., Ste. 600             John.LeSueur@azag.gov
17   Phoenix, AZ 85016                          Attorney for State of Arizona
     602-916-5486
18
19
20
                                          /s/Anna M. Seidman
21                                        Anna M. Seidman
22
23
24
25
26
27
28

                                       4
                   NOTICE OF SUBSTITUTION OF COUNSEL FOR SCI
